             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JEFFREY CANADAY,                              )
                                              )
                     Petitioner,              )
vs.                                           )          NO. CIV-19-0174-HE
                                              )
CARL BEAR,                                    )
                                              )
                     Respondent.              )

                                         ORDER

       Petitioner, a state prisoner appearing pro se, filed this action for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the

matter was referred to Magistrate Judge Bernard M. Jones for initial proceedings. Judge

Jones has issued a Report and Recommendation recommending that petitioner’s

application to proceed in forma pauperis be denied. Petitioner has failed to object to the

Report thereby waiving his right to appellate review of the factual and legal issues it

addressed. Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. #6].

Petitioner’s Application for Leave to Proceed In Forma Pauperis [Doc. #2] is DENIED.

Petitioner is ORDERED to pay the $5.00 filing fee within twenty-one (21) days of the

date of this order. Failure to pay the fee will result in this action being dismissed without

prejudice.
IT IS SO ORDERED.

Dated this 25th day of March, 2019.




                                      2
